Filed 03/19/19                                                                    Case 19-90242                                                                       Doc 1
      Vol

        United States Bankruptcy Court for the:                                                                           FILED            Op

        Case number      (If known):   I 99O4                            Chapter you are filing under:
                                                                                                                        MAR19 2019
                                                                            Chapter 7
                                                                         Li Chapter 11                     UNITED STATES BANKRUPTCY COURT
                                                                         LI Chapter 12                      EASTERN DISTRICT OF CAUFORNIA
                                                                         LI Chapter 13                                                                is an
                                                                                                                          V 'UU          amended filing


      Official Form 101
      Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                12/17

      The bankruptcy forms use you and Debtor ito refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
      joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a car,"
      the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor i and
      Debtor2to distinguish between them. In joint cases, one of the spouses must report information as Debtor land the other as Debtor 2. The
      same person must be Debtor 1 in all of the forms.
      Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
      information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
      (if known). Answer every question.


                     Identify Yourself

                                             About Debtor 1                                                 AbOut Debtor 2 (Spouse Only in a Joint Case)
      i. Your full name

            Write the name that is on your
            government-issued picture
                                             Van essa
            identification (for example,     First name                                                     First name
            your driver's license or         Christine
            passport).                       Middle name                                                    Middle name

            Bring your picture               Moreno
            identification to your meeting   Last name                                                      Last name
            with the trustee.
                                             Suffix (Sr., Jr., II, HI)                                      Suffix (Sr., Jr., II, Ill)




            All other names you              Van essa
            have used in the last 8          First name                                                     First name
            years                            Christine
            Include your married or          Middle name                                                    Middle name
            maiden names.                    Velasquez
                                             Last name                                                      Last name



                                             First name                                                     First name


                                             Middle name                                                    Middle name


                                             Last name                                                      Last name




            Only the last 4 digits of
                                             xxx - xx -                       4         3    6              xxx - xx -
            your Social Security
            number or federal                OR                                                             OR
            Individual Taxpayer
            Identification number            9xx–xx–                                                        9xx–xx-
            (ITIN)

      Official Form 101                                    Voluntary Petition for Individuals Filing for Bankruptcy                               page 1
Filed 03/19/19                                                                Case 19-90242                                                                                   Doc 1


      Debtor 1     Vanessa Christine Moreno                                                                Case number
                    First Name   Middle Name                Lest Name




                                               About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):


          Any business names
          and Employer                                I have not used any business names or EINs.               U      I have not used any business names or EINs.
          Identification Numbers
          (EIN) you have used in
          the last 8 years                     Business name                                                    Business name

          Include trade names and
          doing business as names
                                               Business name                                                    Business name



                                               EIN                                                              EIN



                                               EIN                                                              EIN




          Where you live                                                                                        If Debtor 2 lives at a different address:


                                               301 Standiford ave
                                               Number          Street                                           Number           Street


                                               #190

                                               Modesto                                  ca      95350
                                               City                                     State   ZIP Code        City                                     State     ZIP Code

                                               Stanislaus
                                               County                                                           County


                                               If your mailing address is different from the one                If Debtor 2's mailing address is different from
                                               above, fill it in here. Note that the court will send            yours, fill it in here. Note that the Court will send
                                               any notices to you at this mailing address.                      any notices to.this mailing address.



                                               Number          Street                                           Number          Street



                                               P.O. Box                                                         P.O. Box



                                               City                                     State   ZIP Code        City                                     State     ZIP Code




      6. Why you are choosing                  Check one:                                                       Check one:
          this districtto file for
          bankruntcv                           L.J Over the last 180 days before filing this petition,          U      Over the last 180 days before filing this petition,
                                                   I have lived in this district longer than in any                    I have lived in this district longer than in any
                                                   other district,                                                     other district.

                                               U      I have another reason. Explain.                           U      I have another reason. Explain.
                                                      (See 28 U.S.C. § 1408.)                                          (See 28 U.S.C. § 1408.)




        Official Form 101                                   Voluntary Petition for Individuals Filing for Bankruptcy                                        page 2
Filed 03/19/19                                                                 Case 19-90242                                                                               Doc 1


      Debtor 1        Vanessa Christine Moreno                                                              Case number
                       First Name   Middle Name             Last Name




                    Tell the Court About Your Bankruptcy Case


      7.    The chapter of the                    Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
            Bankruptcy Code you                   for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
            are choosing to file
                                                      Chapter 7
            under
                                                  U   Chapter 11

                                                  U   Chapter 12

                                                  U   Chapter 13


            How you will pay the fee              U   I will pay the entire fee when I file my petition. Please check with the clerk's office in your
                                                       local court for more details about how you may pay. Typically, if you are paying the fee
                                                       yourself, you may pay with cash, cashier's check, or money order. If your attorney is
                                                      submitting your payment on your behalf, your attorney may pay with a credit card or check
                                                      with a pre-printed address.

                                                  U   I need to pay the fee in installments. If you choose this option, sign and attach the
                                                      Application for Individuals to Pay The Filing Fee in Installments (Official Form 1 03A).

                                                      I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                                      By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
                                                      less than 150% of the official poverty line that applies to your family size and you are unable to
                                                      pay the fee in installments). If you choose this option, you must fill out the Application to Have the
                                                      Chapter 7 Filing Fee Waived (Official Form 1 03B) and file it with your petition.


            Have you filed for                        No
            bankruptcy within the
            last 8 years?                         U Yes.    District                               When                      Case number
                                                                                                           MM/ DD/YYYY

                                                            District                               When                      Case number
                                                                                                           MM/DD/YYYY

                                                            District                               When                      Case number
                                                                                                           MM/ DD/YYYY



      io. Are any bankruptcy                          No
          cases pending or being
          filed by a spouse who is                LI Yes.   Debtor                                                           Relationship to you
          not filing this case with                         District                               When                      Case number, if known_____________________
          you, or by a business                                                                            MM/DD IYYYY
          partner, or by an
          affiliate?
                                                            Debtor                                                           Relationship to you

                                                            District                               When                      Case number, if known______________________
                                                                                                           MM / DD / YYYY



      ii.   Do you rent your                      U   No. Go to line 12.
            residence?
                                                      Yes. Has your landlord obtained an eviction judgment against you?
                                                                 No. Go to line 12.
                                                            U    Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 1 01 A) and file it as
                                                                 part of this bankruptcy petition.




           Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                     page 3
Filed 03/19/19                                                                       Case 19-90242                                                                   Doc 1


      Debtor 1       Vanessa Christine Moreno                                                                     Case number    (if
                     First Naree      Middle Na,ae               Laat Nane




                   Report About Any Businesses You Own as a Sole Proprietor


      12. Are you a sole proprietor                  IZI   No. Go to Part 4.
          of any full- or part-time
          business?                                  U     Yes. Name and location of business
          A sole proprietorship is a
          business you operate as an
                                                                Name of business, if any
          individual, and is not a
          separate legal entity such as
          a corporation, partnership, or
          LLC.
          If you have more than one
          sole proprietorship, use a
          separate sheet and attach it
          to this petition.
                                                                                                                         State         ZIP Code



                                                                Check the appropriate box to describe your business:

                                                                U   Health Care Business (as defined in 11 U.S.C. § 101 (27A))
                                                                U   Single Asset Real Estate (as defined in 11 U.S.C. § 101 (51 B))
                                                                U   Stockbroker (as defined in 11 U.S.C. § 101 (53A))
                                                                U   Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                                U   None of the above


          Are you filing under                       If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
          Chapter 11 of the                          can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
          Bankruptcy Code and                        most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
          are you a small business                   any of these documents do not exist, follow the procedure in 11 U.S.C. § 11 16(1)(B).
          debtoi?
                                                           No. I am not filing under Chapter 11.
          For a definition of small
          business debtor, see                       U     No. I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
          11 U.S.C. § 101(51D).                                the Bankruptcy Code.

                                                     U     Yes. I am filing under Chapter 11 and I am a small business debtor according to the definition in the
                                                                Bankruptcy Code.



     r   fl!U Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention


          Do you own or have any                     0     No
          property that poses or is
          alleged to pose a threat                   U Yes.      What is the hazard?
          of imminent and
          identifiable hazard to
          public health or safety?
          Or do you own any
          property that needs
                                                                 If immediate attention si needed, why is it needed?
          immediate attention?
          For example, do you own
          perishable goods, or livestock
          that must be fed, or a building
          that needs urgent repairs?

                                                                 Where is the property?
                                                                                           Number        Street




                                                                                           City                                            State     ZIP Code


         Official Form 101                                       Voluntary Petition for Individuals Filing for Bankruptcy                                   page 4
Filed 03/19/19                                                                    Case 19-90242                                                                                        Doc 1


      Debtor 1        Vanessa Christine Moreno                                                                    Case number (if
                      Firet Nerne     Middle Neme              Last Name




                    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                                    About Debtor 1:                                                     About Debtor 2 (Spouse Only in a Joint Case):
      15.   Tell the court whether
            you have received a
            briefing about credit                   You must check one:                                                  You must check one:
            counseling.
                                                    U   I received a briefing from an approved credit                   U    I received a briefing from an approved credit
                                                        counseling agency within the 180 days before I                       counseling agency within the 180 days before I
            The law requires that you                   filed this bankruptcy petition, and I received a                     filed this bankruptcy petition, and I received a
            receive a briefing about credit             certificate of completion.                                           certificate of completion.
            counseling before you file for
            bankruptcy. you must                        Attach a copy of the certificate and the payment                     Attach a copy of the certificate and the payment
                                                        plan, if any, that you developed with the agency.                    plan, if any, that you developed with the agency.
            truthfully check one of the
            following choices. If you
            cannot do so, you are not
                                                    U   I received a briefing from an approved credit                    U   I received a briefing from an approved credit
                                                        counseling agency within the 180 days before I                       counseling agency within the 180 days before I
            eligible to file.
                                                        filed this bankruptcy petition, but I do not have a                  filed this bankruptcy petition, but I do not have a
                                                        certificate of completion,                                           certificate of completion.
            If you file anyway, the court
                                                        Within 14 days after you file this bankruptcy petition,              Within 14 days after you file this bankruptcy petition,
            can dismiss your case, you
                                                        you MUST file a copy of the certificate and payment                  you MUST file a copy of the certificate and payment
            will lose whatever filing fee
                                                        plan, if any.                                                        plan, if any.
            you paid, and your creditors
            can begin collection activities             I certify that I asked for credit counseling                     U   I certify that I asked for credit counseling
            again.                                      services from an approved agency, but was                            services from an approved agency, but was
                                                        unable to obtain those services during the 7                         unable to obtain those services during the 7
                                                        days after I made my request, and exigent                            days after I made my request, and exigent
                                                        circumstances merit a 30-day temporary waiver                        circumstances merit a 30-day temporary waiver
                                                        of the requirement.                                                  of the requirement.
                                                        To ask for a 30-day temporary waiver of the                          To ask for a 30-day temporary waiver of the
                                                        requirement, attach a separate sheet explaining                      requirement, attach a separate sheet explaining
                                                        what efforts you made to obtain the briefing, why                    what efforts you made to obtain the briefing, why
                                                        you were unable to obtain it before you filed for                    you were unable to obtain it before you filed for
                                                        bankruptcy, and what exigent circumstances                           bankruptcy, and what exigent circumstances
                                                        required you to file this case.                                      required you to file this case.
                                                        Your case may be dismissed if the court is                           Your case may be dismissed if the court is
                                                        dissatisfied with your reasons for not receiving a                   dissatisfied with your reasons for not receiving a
                                                        briefing before you filed for bankruptcy.                            briefing before you filed for bankruptcy.
                                                        If the court is satisfied with your reasons, you must                If the court is satisfied with your reasons, you must
                                                        still receive a briefing within 30 days after you file.              still receive a briefing within 30 days after you file.
                                                        You must file a certificate from the approved                        You must file a certificate from the approved
                                                        agency, along with a copy of the payment plan you                    agency, along with a copy of the payment plan you -
                                                        developed, if any. If you do not do so, your case                    developed, if any. If you do not do so, your case
                                                        may be dismissed.                                                    may be dismissed.
                                                        Any extension of the 30-day deadline is granted                      Any extension of the 30-day deadline is granted
                                                        only for cause and is limited to a maximum of 15                     only for cause and is limited to a maximum of 15
                                                        days.                                                                days.

                                                    U   I am not required to receive a briefing about                    U   I am not required to receive a briefing about
                                                        credit counseling because of:                                        credit counseling because of:

                                                        U   Incapacity. I have a mental illness or a mental                  U      Incapacity. I have a mental illness or a mental
                                                                          deficiency that makes me                                                deficiency that makes me
                                                                          incapable of realizing or making                                        incapable of realizing or making
                                                                          rational decisions about finances.                                      rational decisions about finances.
                                                        U   Disability.    My physical disability causes me                  U      Disability.   My physical disability causes me
                                                                           to be unable to participate in a                                       to be unable to participate in a
                                                                           briefing in person, by phone, or                                       briefing in person, by phone, or
                                                                           through the internet, even after I                                     through the internet, even after I
                                                                           reasonably tried to do so.                                             reasonably tried to do so.
                                                        U   Active duty. I am currently on active military                   U      Active duty. I am currently on active military
                                                                           duty in a military combat zone.                                         duty in a military combat zone.
                                                        If you believe you are not required to receive a                     If you believe you are not required to receive a
                                                        briefing about credit counseling, you must file a                    briefing about credit counseling, you must file a
                                                        motion for waiver of credit counseling with the court.               motion for waiver of credit counseling with the court.




        Official Form 101                                      Voluntary Petition for Individuals Filing for Bankruptcy                                           page 5
Filed 03/19/19                                                                        Case 19-90242                                                                          Doc 1


      Debtor 1      Vanessa Christine Moreno                                                                      Case number(If
                    Fire Nrnrre   Middle Nerne                   Lest Neese




                  Answer These Questions for Reporting Purposes

                                                           Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
      16. What kind of debts do
                                                           as "incurred by an individual primarily for a personal, family, or household purpose."
          you    have?
                                                           U    No. Go to line 16b.
                                                           63   Yes. Goto line 17.

                                                           Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                                           money for a business or investment or through the operation of the business or investment.
                                                                No. Goto line 16c.
                                                           U    Yes. Goto line 17.

                                                           State the type of debts you owe that are not consumer debts or business debts.



          Are you filing under
          Chapter 7?                                 U    No. I am not filing under Chapter 7. Go to line 18.

          Do you estimate that after                      Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
          any exempt property is                               administrative expenses are paid that funds will be available to distribute to unsecured creditors?
          excluded and                                          R1   No
          administrative expenses
          are paid that funds will be                           U    Yes
          available for distribution
          to unsecured creditors?

          How many creditors do                       I   1-49                                U   1,000-5,000                             U   25,001-50,000
          you estimate that you                      U    50-99                               U   5,001-10,000                            U   50,001-1 00,000
          owe?                                       U    100-199                             U   10,001-25,000                           U   More than 100,000
                                                     U    200-999

          How much do you                            0    $0-$50,000                          U   $1,000,001-$10 million                  U   $500,000,00141 billion
          estimate your assets to                    U    $50,001-$100,000                    U   $10,000,001-$50 million                 U   $1,000,000,001-$10 billion
          be worth?                                  U    $ioo,00i-soo,000                    U   $50,000,001-$100 million                U   $10,000,000,001-$50 billion
                                                     U    $500,001-s1 million                 U   $100,000,0014500 million                U   More than $50 billion

          How much do you                            0 $0-$50,000                             U $1,000,001-$10 million                    U $500,000,001-$1 billion
          estimate your liabilities                  U $so,00i-$ioo,000                       U $10,000,001-$50 million                   U $1,000,000,001-$10 billion
          to be?                                     U ioo,00i-soo,000                        U $50,000,001-$100 million                  U $10,000,000,001-$50 billion
                                                     U $500,001-S1 million                    U $100,000,001 -$500 million                U More than $50 billion
                  Sign Below

                                                     I have examined this petition, and I declare under penalty of perjury that the information provided is true and
      For you                                        correct.
                                                     If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13
                                                     of title 11, United States Code. I understand the relief available under each chapter, and I choose to proceed
                                                     under Chapter 7.
                                                     If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out
                                                     this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).
                                                     Ire uest relief in accordance       h the chapter of title 11, United States Code, specified in this petition.
                                                 -   I nde stand making a false          em nt, concealing property, or obtaining money or property by fraud in connection
                                                          h a ankr     tcy case can    s It fines          50,000, or imprisonment for up to 20 years, or both.
                                                     1U.S. .          152, 1341,15     , n   571.

                                                                JA
                                                          Sig ature of Debtor 1                                           Signature of Debtor 2

                                                          Executed on         3 1161 11,0 1 C1                            Executed on
                                                                              MM Ii DD /YYYY                                             MM /   DD    /YYYY
                                                                                       5'



        Official Form 101                                        Voluntary Petition for Individuals Filing for Bankruptcy                                       page 6
Filed 03/19/19                                                                  Case 19-90242                                                                                Doc 1


      Debtor 1     Vanessa Christine Moreno                                                                 Case number      (if kernvrr)_________________________________
                    First Narse   Middle Nanre             Last Nasse




                                                 I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility
      For your attorney, if you are
                                                 to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
      represented by one
                                                 available under each chapter for which the person is eligible. I also certify that I have delivered to the debtor(s)
                                                 the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that I have no
      If you are not represented                 knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.
      by an attorney, you do not
      need to file this page.
                                                                                                                     Date
                                                    Signature of Attorney for Debtor                                                  MM /       DD / YYYY




                                                    Printed name



                                                    Firm name



                                                    Number Street




                                                    City                                                             State            ZIP Code




                                                    Contact phone                                                    Email address




                                                    Bar number                                                       State




        Official Form 101                                  Voluntary Petition for Individuals Filing for Bankruptcy                                          page 7
Filed 03/19/19                                                                      Case 19-90242                                                                       Doc 1


      Debtor 1     Vanessa Christine Moreno                                                                 Case number
                    FirM Name       Middle Name                   LaM Name




      For you if you are filing this                  The law allows you, as an individual, to represent yourself in bankruptcy court, but you
      bankruptcy without an                           should understand that many people find it extremely difficult to represent
      attorney
                                                      themselves successfully. Because bankruptcy has long-term financial and legal
                                                      consequences, you are strongly urged to hire a qualified attorney.
      If you are represented by
      an attorney, you do not                         To be successful, you must correctly file and handle your bankruptcy case. The rules are very
      need to file this page.                         technical, and a mistake or inaction may affect your rights. For example, your case may be
                                                      dismissed because you did not file a required document, pay a fee on time, attend a meeting or
                                                      hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
                                                      firm if your case is selected for audit. If that happens, you could lose your right to file another
                                                      case, or you may lose protections, including the benefit of the automatic stay.
                           *
                                                      You must list all your property and debts in the schedules that you are required to file with the
                                                      court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
                                                      in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
                                                      property or properly claim it as exempt, you may not be able to keep the property. The judge can
                                                      also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
                                                      case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
                                                      cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
                                                      Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

                                                      If you decide to file without an attorney, the court expects you to follow the rules as if you had
                                                      hired an attorney. The court will not treat you differently because you are filing for yourself. To be
                                                      successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
                                                      Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
                                                      be familiar with any state exemption laws that apply.

                                                      Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
                                                      consequences?
                                                             No
                                                      Il     Yes

                                                      Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
                                                      inaccurate or incomplete, you could be fined or imprisoned?
                                                             No
                                                      i Yes

                                                      Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
                                                         No
                                                      LI   Yes. Name of Person
                                                                Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).



                                                      By signing here, I acknowledge that I understand the risks involved in filing without an attorney. I
                                                         e rea,d understoAis notice, apd -t-'m aware that filing a bankruptcy case without an
                                                      R   np4y cause mesmy rights o,.erty if I do not properly handle the case.


                                                  x
                                                       Snature of Debtor 1         V
                                                                                                                    Signature   of   Debtor 2

                                                      Date               ______                                     Date
                                                                                   IyYYY                                                 MM/    DD/YYYY
                                                      Contact phone          209672 1188                            Contact phone

                                                      Cell phone             209-672-1188                           Cell phone

                                                      Email address          BRNEYEDGURL88@yAH00.CC                 Email address


       Uffi.ii] Form 101                                      Voluntary Petition for Individuals Filing for Bankruptcy                                    page 8

                                I             save As                                  dtchrnti                                                 r         Ree      lU
